DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the term “The present invention” is stated in line 1.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US 4551256 cited by applicant) or WO’082 (WO 2017/099082 cited by applicant).
Kita et al.
 	Regarding claim 1, a filling material for underground treatment comprising: at least one polyvinyl alcohol-based resin of a modified polyvinyl alcohol-based resin and an unmodified polyvinyl alcohol, wherein a swelling ratio of the polyvinyl alcohol-based resin after immersion in water at a temperature of 800C for 30 minutes is 250% to 900%. KITA ET AL discloses a mud drilling method for drilling the ground by using drilling mud containing a powdered high-water-absorbent resin (claim 1), and describes 

 	However, Kita et al does not clearly describe that the swelling ratio of the polyvinyl alcohol resin after immersion in water at a temperature of 80°C for 30 minutes is "250-900%". However, it can be considered there is a high probability that the resin described in Kita et al would include resins that have a swelling ratio in the range of "250-900%" after immersion in water at a temperature of 80°C for 30 minutes since the resin described in Kita et al swells by absorbing ten to hundreds of times as much water as its own weight. Even if this were not the case, in the invention described in Kita et al, 

WO’082 
Regarding claim 1, a filling material for underground treatment comprising: at least one polyvinyl alcohol-based resin of a modified polyvinyl alcohol-based resin and an unmodified polyvinyl alcohol, wherein a swelling ratio of the polyvinyl alcohol-based resin after immersion in water at a temperature of 800C for 30 minutes is 250% to 900%. WO’082 discloses a cement admixture containing a crosslinked material of a modified polyvinyl alcohol resin, in which the dissolution rate of 1 g of said crosslinked material of the modified polyvinyl alcohol resin is 50% or less relative to 1 liter of water at 70°C {claim 1), and describes that the problem to be addressed is to provide a cement admixture, in particular, a cement admixture for drilling mud (corresponding to the "sealing material for underground treatment" of the invention of the present application), that has an excellent high-temperature syneresis suppressing effect (paragraph [0007]), and that, by decreasing the dissolution rate of the modified PVA resin in a slurry, the high-temperature syneresis suppressing effect can be enhanced because the undissolved modified PVA resin stops water (paragraph [0014]). In addition, WO’082 also describes, as a specific embodiment, production of a thermally crosslinked material of a maleic acid-modified PVA resin to be used in a cement admixture (examples 1 and 3 and table 1).

However, WO’082 does not clearly describe that the swelling ratio of the polyvinyl alcohol resin after immersion in water at a temperature of 80°C for 30 minutes is "250-900%". However, the resin described in WO’082 is, as in the invention of the present application, a crosslinker-crosslinked material (A2) of a carboxyl group-containing polyvinyl alcohol resin (A) , the dissolution rate of 1 g of said crosslinked material of a modified polyvinyl alcohol resin is 50% or less relative to 1 liter of water at 70°C, and the degree of saponification, the degree of polymerization, the amount of modification, etc., are adjusted to achieve the target amount of syneresis. Thus, there is a high probability that the resin described in WO’082 would include resins that have a swelling ratio in the range of "250-900%" after immersion in water at a temperature of 80°C for 30 minutes. Even if this were not the case, optimizing, as appropriate, the swelling ratio to control the sealing property and setting the swelling ratio to "250-900%" after immersion in water at a temperature of 80°C for 30 minutes are matters that could easily have been arrived at by a person skilled in the art in the invention described in WO’082. 

With respect to the depending claims, the reference teaches the limitations as claimed.
With respect to claim 2, the references teach wherein the modified polyvinyl alcohol-based resin is a polyvinyl alcohol-based resin (A) containing a carboxyl group. (Kita et al. col. 2, lines 40-66, Ex. 1, WO’082 see cl. 1, [0007], [0014], Ex. 1 and 3, Table 1)



With respect to claim 4, the references teach wherein the modified polyvinyl alcohol-based resin is a crosslinked product (A2) of a polyvinyl alcohol-based resin (A) containing a carboxyl group with crosslinker. (Kita et al. col. 2, lines 40-66, Ex. 1, WO’082 see cl. 1, [0007], [0014], Ex. 1 and 3, Table 1)

With respect to claim 5, the references teach the filling material for underground treatment according to claim 1, which is for drilling. (Kita et al. col. 2, lines 40-66, Ex. 1, WO’082 see cl. 1, [0007], [0014], Ex. 1 and 3, Table 1)

With respect to claim 6, the references teach an underground treatment method comprising: incorporating the filling material for underground treatment according to claim 1 into a liquid to be flown into a well formed underground. (Kita et al. col. 2, lines 40-66, Ex. 1, WO’082 see cl. 1, [0007], [0014], Ex. 1 and 3, Table 1)

With respect to claim 7, the references teach a method for filling a well wall, comprising: incorporating the filling material for underground treatment according to claim 1 into muddy water near the ground where lost circulation is likely to occur. (Kita et al. col. 2, lines 40-66, Ex. 1, WO’082 see cl. 1, [0007], [0014], Ex. 1 and 3, Table 1) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.